EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of April 5, 2019 are hereby accepted as FORMAL.

It is noted that claim 1 stands CANCELLED.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On line 2 of the first paragraph on page 1 of the specification, immediately after the text “2017,” insert – now U. S. Patent 10,295,661,--.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification that is necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are allowable for the reasons set forth in sections 8-11 of the office action of November 17, 2020.
Claims 8-13 are allowable for the reasons set forth in sections 8-11 of the office action of November 17, 2020.
Claims 14-20 are allowable for the reasons set forth in sections 8-11 of the office action of November 17, 2020.
Claims 21-27 are allowable for the reasons set forth in sections 8-11 of the office action of November 17, 2020.
Claims 28-29 are allowable for the reasons set forth in sections 8-11 of the office action of November 17, 2020, and for the amendment made to claim 28 in the amendment of January 7, 2021, along with the accompanying remarks, which are taken as being persuasive.
The text of independent claim 30 as newly-amended is as follows:
“30. (Currently Amended) A non-transitory computer readable medium comprising a computer program that controls a portable terminal device including at least a sensor and a display, the computer program, when executed by the portable terminal device, causing the portable terminal device to: Application No. 16/376,522 Attorney Docket No. 5402/0234PUS2 Response to Office Action dated 17 Nov 2020 Page 9 of 12 perform determination of timing whether to start detecting a location of an object according to a tag reader which is connected communicably to the portable terminal device and configured to read signals from the object; perform an initial display of a screen for a location of the object based upon the determination; acquire a plurality of phases of the signals read by the tag reader in response to the portable terminal device and the tag reader being moved through swinging by a user; calculate information about a direction of the object e-and/or a distance of the object from the plurality of phases thus acquired; and perform displaying on the display based upon the information about the direction and/or the distance of the object.”  (Bold added).
Independent claim 30 as newly-amended is allowable over the prior art of record in that none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.  In addition, claim 30 is allowable due to the claim amendment in the amendment of January 7, 2021, along with the accompanying remarks, which are found to be persuasive.  Each of dependent claims 31-34 is allowable in that it depends from allowable, independent claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648